Citation Nr: 1824567	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's occupational specialty was armor recon specialist.  In his November 2013 statement, the Veteran asserted that his bilateral hearing loss disability was caused by his in-service exposure to heavy artillery fire.

In June 2013, the Veteran was afforded a VA audiological examination.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner then concluded that the Veteran's bilateral hearing loss was not due to his active service because there was no significant auditory threshold shift at the time of his discharge.  This opinion is inadequate as in Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The examiner also failed to address the Veteran's November 1971 separation audiogram, which indicates impairment of 55 decibels at 4000 Hertz.  By contrast, the enlistment audiogram showed no impairment at any frequency.  Therefore, the Board finds that the June 2013 VA examiner provided inadequate rationale.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that an additional medical opinion is needed regarding the etiology of the Veteran's current bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the June 2013 VA audiological examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA audiological examination to ascertain the etiology of his currently diagnosed bilateral hearing loss.

The examiner must express an opinion addressing the following:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability is related to his active service, to include his presumed in-service noise exposure?

The examiner must consider the lay statements submitted in November 2013 and the November 1971 separation audiogram.  

The examiner is also reminded that, even though a hearing disability may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disability by showing he or she now has a current hearing disability and by submitting evidence that his or her current hearing disability is related to his or her active service.  

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




